Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 20 which are dependent on claims 1 and 12 recites the limitation “receiving by the UE, a timing advance” which is already recited in claims 1 and 12 .  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




3.	Claims 1, 5-12, 16-22, 25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US 2017/0367116 to Li et al. (hereinafter Li) in view of Applicant submitted Foreign Reference EP 3 498 035 A0 to Deenoo et al (hereinafter Deenoo).   
  
	As to claims 1, 12. 22, 25 and 29, Li discloses a method for transitioning a state of a User Equipment (UE), the method comprising:
 	determining, by the UE, if data is to be sent (Li; [0050] discloses a UE determine to transmit or receive data) 
 	transitioning, by the UE, to a grant free state when no data is to be sent (Li; [0050] discloses the UE transitioning to the grant less state (i.e inactive mode)  when no data is to be sent)
 	receiving, by the UE, an acknowledgement together with a timing advance (Li; [0071] discloses the UE sending PRACH and based on the PRACH, the network node estimates timing advance. The timing advance is then transmitted to the UE in RAR (=acknowledgement) means UE is receiving timing advance together with RAR).
 	Li discloses of transmitting data in the grant-free state or grant based on the threshold. Li at [0045] discloses the UE receiving command from the network node to switch to grant-less state.  Li fails to disclose sending data and GF-ID together.  However, Deenoo discloses
 	wherein transitioning to the grant free state includes receiving a grant free identifier (GF-ID) and wherein, the GF-ID is uniquely assigned to the UE in association with a particular base transceiver station (BTS) for transition to the grant-free state (Deenoo; [0180]-[0181] [0180]-[0181] disclosing that a 
 	in accordance with a determination that an amount of data is to be sent and the amount of data is below a threshold, transmitting, by the UE, the data together with the GF-ID (Deenoo; [0371] disclosing that when the WTRU is in INACTIVE or light connected state said WTRU transmits a transport block including an amount of data no larger than a specific threshold x. Moreover the same paragraph [0371] also discloses that when the WTRU transmits said transport block it also includes in the transmission the identity of the WTRU and/ or the WTRU context that is considered a GF-ID) . 	
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by sending plurality of information in a message 

As to claims 5 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Deenoo discloses further comprising:
 	detecting, by the UE, a new base transceiver station (BTS) (Deenoo; [0116]; Fig.24A shows and discloses plurality of base stations); and
 	initiating, by the UE, a base transceiver station update procedure with the new BTS (BTS) (Deenoo; Fig.24A shows a UE 102e connected to base stations 114a and 114c means aby of these base station could be a new base station)

As to claims 6 and 17, the rejection of claim 5 as listed above is incorporated herein. In addition Li-Deenoo discloses further comprising:
 	receiving, by the UE, a timing advance and an uplink grant (Li; [0071])

As to claims 7 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Deenoo discloses further comprising:
transitioning, by the UE, to an Idle mode (Li; [0045]-[0050]); and
 	initiating, by the UE, a base transceiver station update (Li; [0045]-[0050])

As to claims 8 and 19, the rejection of claim 7 as listed above is incorporated herein. In addition Li-Deenoo discloses further comprising:
receiving, by the UE, a timing advance and an uplink grant (Li; [0045]-[0050]; [0071])

As to claims 9 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Deenoo discloses further comprising:
receiving, by the UE, a timing advance (Li; [0045]-[0050]; [0071])

As to claim 10, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Deenoo discloses further comprising:
receiving, by the UE, plural GF send procedure fail notifications; and transitioning, by the UE, to a connected state (Li; [0045]-[0050]; [0071])


As to claims 11 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition Li-Deenoo discloses
detecting, by the UE, movement of the UE (Li; [0074]); and
initiating, by the UE, a base transceiver station update procedure (Li; [0074] discloses hand over)

As to claim 30, the rejection of claim 29 as listed above is incorporated herein. In addition Li-Deenoo discloses wherein the UE is assigned a subset of non-orthogonal multiple access (NOMA) codes and time and frequency resources in which to use the subset of NOMA codes and time and frequency resources (Li; [0072]).

3.	Claims 3, 14, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US 2017/0367116 to Li et al. (hereinafter Li) in view of Applicant submitted Foreign Reference EP 3 498 035 A0 to Deenoo et al (hereinafter Deenoo) in view of US Publication US 2016/0112992 to Bhushan et al. (hereinafter Bhushan).   
   

 	As to claims 3, 14, 23 and 26, Li-Deenoo discloses a UE receiving acknowledgement, but fails to disclose of the UE receiving acknowledgement and modulation and coding scheme. However, Bhushan discloses 
	wherein the UE receives a set of modulation and coding schemes together with the acknowledgement (Bhushan; [0044] discloses of receiving AC/NACK and modulation and coding schemes in the downlink control information 208 for an uplink data 210 transmission)
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478